Citation Nr: 1429342	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-05 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to October 4, 2011, and in excess of 30 percent since October 4, 2011, for service-connected bilateral pes planus.  

2.  Entitlement to service connection for a left shoulder disability, to include entitlement to a temporary total evaluation due to the need for convalescence following surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A November 2011 rating decision assigned a 30 percent rating for service-connected bilateral pes planus, effective October 4, 2011.  However, that was not a full grant of the benefit sought and the issue of increase remains on appeal.  AB. v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in March 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the claim for an increased rating, the Veteran was last afforded a VA examination to assess his service-connected bilateral pes planus in October 2011.  At the time of the March 2014 video conference hearing, the Veteran testified that his service-connected bilateral pes planus has increased in severity over the years.  He reported that he has burning in his feet followed by numbness and increased calluses.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to rate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination. Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, in this case, the most recent examination is more than two years old.  Consequently, the Veteran should be scheduled for an examination to assess the current severity of his service-connected bilateral pes planus.

With regard to the claim for service connection for a left shoulder disorder, the Veteran claims that he sustained injuries to his left shoulder in a motor vehicle accident and an injury while stationed at Fort Kobbe in Panama during service.  He testified that he received two weeks of therapy for his shoulder at Gorgas Hospital in Panama.  He reported that he had left shoulder symptomatology since his injuries in service but self-treated until he sought medical treatment after service in 2002.  Following service, he underwent a surgical procedure for his left shoulder disability.  

The Veteran has not undergone a VA examination to determine the etiology of the claimed disability at issue.  In initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted, in this case, the Veteran claims that he sustained an injury to his left shoulder during service.  A review of the Veteran's service treatment reports reflects that the Veteran reported neck pain that shot into his shoulder in October 1981 at Fort Kobbe.  He was assessed with neck and shoulder pain.  The Veteran underwent physical therapy at Gorgas Hospital in November 1981 and was assessed with a trapezius muscle strain.  He was discharged from therapy at the end of November 1981.  Post-service treatment records reflect a diagnosis of left shoulder rotator cuff tear and impingement syndrome.  As such, the Veteran should be scheduled for a VA examination to assess his claim for a left shoulder disability.

VA outpatient treatment reports dated through February 2013 have been associated with the paper claims file and virtual VA electronic claims file.  It is unclear whether any additional relevant treatment records exist.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any records identified by the Veteran should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any medical treatment, VA or non-VA, received for his bilateral pes planus or left shoulder since February 2013.  The records of any treatment identified by the Veteran should also be obtained.

2.  Thereafter, arrange for the Veteran to be examined by a podiatrist to determine the current severity of his service-connected bilateral pes planus.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected bilateral pes planus is manifested by pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The examiner should also state whether the Veteran's service-connected bilateral pes planus is manifested by severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Impairment of occupational functioning should be discussed.  A complete rationale must be provided for any opinions expressed. 

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of the claimed left shoulder disability.  Any indicated tests, including x-rays, should be accomplished.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report.  The examiner should obtain the Veteran's relevant medical history and opine as to whether it is at least as likely as not (50 percent or greater probability) that any left shoulder disorder is related to the Veteran's active service.  The examiner should consider the Veteran's report of treatment for left shoulder injuries in service and his complaints of left shoulder pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).

4.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

